Citation Nr: 0828924	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish whether the appellant may be recognized 
as the helpless child of the veteran.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran, who had active service from October 1944 to 
November 1945, died in November 1991.  The appellant is the 
veteran's adult son.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In September 2006, the appellant testified at a personal 
hearing over which a Decision Review Officer presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was receiving nonservice-connected pension at the 
time of his death in November 1991.  In June 1996, the 
appellant, who was over the age of 18 at the time, filed his 
original claim for death benefits on behalf of his late 
father, the veteran.  In a July 1996 rating decision, the RO 
determined that the appellant was not eligible for benefits 
because he had not been permanently incapable of self-support 
by reason of mental or physical defect before attaining the 
age of 18 (commonly known as a "helpless child").  See 
38 U.S.C.A. § 101(4)(A) (West 2002).  The appellant was 
notified of that adverse decision in July 1996 and he did not 
file an appeal.  As a result, that decision became final.  
38 C.F.R. § 20.1103 (2007).  

In November 1999, the appellant filed a claim to reopen his 
previously-denied claim.  After the claim was denied in a 
July 2000 rating decision, the appellant appealed.  In 
May 2001, the Board denied his claim and the appellant filed 
a motion for reconsideration.  That motion was denied in 
August 2001.  The appellant was notified of the denial of his 
motion for reconsideration in August 2001.  He did not file 
an appeal to the Court of Appeals for Veterans Claims.  Thus, 
the Board's May 2001 decision became final.  38 C.F.R. 
§ 20.1100.  

In June 2004, the appellant filed another claim to reopen his 
previously-denied claim for death benefits on behalf of his 
late father, the veteran.  The claim was denied in March 2005 
and the appellant was notified of that adverse decision in 
April 2005.  The appellant did not appeal that decision and 
it became final.   38 C.F.R. § 20.1103.  

In May 2005, the appellant filed the claim in this appeal, 
seeking to reopen his previously-denied claim on behalf of 
his late father, the veteran.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support of that claim, a 
determination as to whether the evidence is new and material 
must be made.  38 C.F.R. § 20.1105.  Furthermore, VA has a 
duty to notify the claimant of the evidence needed to reopen 
the previously-denied claim and the evidence needed to 
establish the underlying claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In June 2005, the RO sent the appellant notice of the 
information and evidence needed to be recognized as a 
helpless child of the veteran.  But that notice did not 
address the fact that the appellant needed new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) in order 
to reopen his previously-denied claim.  Pursuant to Kent, 
supra, the notice was required to explain what "new and 
material evidence" meant and what kind of evidence would 
overcome the deficiency in the prior claim.  Such notice also 
should have identified the evidence necessary to establish 
the underlying claim through any legal theory available.  In 
addition, in the rating decision and statements of the case, 
the RO did not address the legal issue whether new and 
material evidence had been obtained to reopen the appellant's 
previously-denied claim for basic eligibility for VA benefits 
as a helpless child of the veteran.  As a result, a remand is 
necessary to send the appellant proper notice and to 
adjudicate whether new and material evidence has been 
received in order to reopen the previously-denied claim.  

The RO/AMC should send notice to the appellant explaining 
what "new and material" evidence means.  The notice should 
explain the requirements for being recognized as the helpless 
child of the veteran.  That notice should also inform him 
that his previous claims were denied because the evidence did 
not establish that prior to reaching the age of 18, he had 
become permanently incapable of self-support.  

In addition, the claims folder contains an August 2005 VA 
Form 21-4138 (Statement in Support of Claim) from J.T. that 
is written in Spanish.  When the Board requested translation 
of the document, the translator responded that the 
handwriting is illegible in several places.  The appellant 
should be notified that the document is illegible and he 
should be asked to submit a more legible statement from J.T. 
or a typed transcript of the August 2005 statement so that 
the evidence may be properly considered in determining his 
appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to send notice to 
the appellant explaining what "new and 
material" evidence means.  The notice 
should explain the requirements for being 
recognized as the helpless child of the 
veteran.  And that notice should inform 
him that his previous claims were denied 
because the evidence did not establish 
that prior to reaching the age of 18, he 
had become permanently incapable of self-
support.  

2.  Make arrangements to send notice to 
the appellant that one of the documents he 
submitted-namely, the August 2005 VA Form 
21-4138 (Statement in Support of Claim) 
from J.T.-is illegible in some places and 
ask him to submit a more legible statement 
from J.T. or a typed transcript of the 
August 2005 statement so that the evidence 
may be properly considered in determining 
his appeal.

3.  After the above development has been 
completed and any additional evidence has 
been associated with the claims folder, 
readjudicate the claim.  If any benefit 
sought is denied, issue the appellant and 
his representative a supplemental 
statement of the case that includes an 
analysis of whether new and material 
evidence has been received by VA.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




